 



Exhibit 10.8
SALARY CONTINUATION AGREEMENT
     THIS SALARY CONTINUATION AGREEMENT (this “Agreement”) is entered into as of
this first day of October 1, 2006, by and between GATEWAY BANK & TRUST CO., a
North Carolina banking corporation (hereinafter referred to as the “Bank” or
“Employer”), and D. BEN BERRY, an individual resident of Virginia (hereinafter
referred to as the “Executive”).
     WHEREAS, the Executive has contributed substantially to the success of the
Employer and the Employer desires that the Executive continue in its employ;
     WHEREAS, to encourage the Executive to remain an employee of the Employer,
the Employer is willing to provide salary continuation benefits to the
Executive, payable out of the Employer’s general assets; and
     WHEREAS, the parties hereto intend that this Agreement shall be considered
an unfunded arrangement maintained primarily to provide supplemental retirement
benefits for the Executive, and shall be considered a plan described in
Section 301(a)(3) of the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”).
     NOW THEREFORE, in consideration of the foregoing premises and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows.
ARTICLE 1
DEFINITIONS
     Whenever used in this Agreement, the following terms have the meanings
specified —
     1.1 “Accrual Balance” means the liability that should be accrued by the
Employer under accounting principles generally accepted in the United States
(“GAAP”) for the Employer’s obligation to the Executive under this Agreement, by
applying Accounting Principles Board Opinion No. 12, as amended by Statement of
Financial Accounting Standards No. 106, and the calculation method and discount
rate specified hereinafter. The Accrual Balance shall be determined by the
liability accrued by the bank as of the Effective Date. The projected Accrual
Balance is detailed on Schedule A including annual accruals. The Accrual Balance
shall be calculated assuming a level principal amount and interest as the
discount rate is accrued each period. The principal accrual is determined such
that when it is credited with interest each month, the Accrual Balance at Normal
Retirement Age equals the present value of the normal retirement benefits
described in Section 2.1.1(a) and (b). At the end of each Plan Year, the Accrual
Balance shall be adjusted to reflect the Employer’s obligation under
Sections 2.1.1(a) in terms of the Executive’s actual base salary for that Plan
Year. The discount rate means the rate used by the Plan Administrator for
determining the Accrual Balance. The rate is based on the yield on a 20-year
corporate bond rated Aa by Moody’s, rounded to the nearest 1/4%, or as otherwise
determined by the governing Regulatory body. The initial discount rate is 5.75%.
In its sole discretion, the Plan Administrator may adjust the discount rate to
maintain the rate within reasonable standards according to GAAP and consistent
with the Interagency Advisory on Accounting for Deferred Compensation Agreements
which states that the “cost of those benefits shall be accrued over that period
of the employee’s service in a systematic and rational manner.”





--------------------------------------------------------------------------------



 



     1.2 “Beneficiary” means each designated person, or the estate of the
deceased Executive, entitled to benefits, if any, upon the death of the
Executive, determined according to Article 4.
     1.3 “Beneficiary Designation Form” means the form established from time to
time by the Plan Administrator that the Executive completes, signs, and returns
to the Plan Administrator to designate one or more Beneficiaries.
     1.4 “Change in Control” For the purposes of this Agreement, the term Change
in Control shall mean a change in control as defined in Section 409A of the
Code, including any of the following events:
     (i) Any person, or more than one person acting as a group, accumulates
ownership of the common stock of Gateway Financial Holdings, Inc. (“Gateway
Financial”) constituting more than 50% of the total fair market value or total
voting power of Gateway Financial’s common stock,
     (ii) Any person, or more than one person acting as a group, acquires within
a 12-month period ownership of Gateway Financial’s common stock possessing 30%
or more of the total voting power of Gateway Financial’s common stock;
     (iii) A majority of Gateway Financial’s Board of Directors is replaced
during any 12-month period by directors whose appointment or election is not
endorsed in advance by a majority of Gateway Financial’s Board of Directors
before the date of appointment or election, or
     (iv) Within a 12-month period, any person, or more than one person acting
as a group, acquires assets from Gateway Financial having a total gross fair
market value equal to or exceeding 40% of the total gross fair market value of
all of the assets of Gateway Financial immediately before the acquisition or
acquisitions. For this purpose, “gross fair market value” means the value of
Gateway Financial’s assets, or the value of the assets being disposed of,
determined without regard to any liabilities associated with the assets
Persons will be considered to be acting as a group if they are owners of a
corporation that enters into a merger, consolidation, purchase, or acquisition
of stock, or a similar transaction, involving Gateway Financial. Notwithstanding
the other provisions of this Section 1.4, a transaction or event shall not be
considered a Change in Control if, prior to the consummation or occurrence of
such transaction or event, Executive and Bank agree in writing that the same
shall not be treated as a Change in Control for purposes of this Agreement.
     1.4A “Code” means the Internal Revenue Code of 1986, as amended.
     1.5 “Disability” means the Executive suffers a sickness, accident or injury
that is determined by the carrier of any individual or group disability
insurance policy covering the Executive to be a disability rendering the
Executive totally and permanently disabled, as certified by a physician chosen
by the Employer and reasonably acceptable to the Executive, or as later defined
by the Internal Revenue Service in IRS Notice 2005 — 1.
     1.6 “Early Retirement Date” means the date of the Executive’s Termination
of Employment with the Employer for reasons other than death, Disability,
Termination for Cause, termination under Article 5 of this Agreement, or within
twenty-four (24) months after a Change

2



--------------------------------------------------------------------------------



 



in Control, provided, however, that an Early Retirement Date may only occur
following the later of the date the Executive attains age sixty-two (62) or the
date the Executive has been continuously employed by the Employer for ten
(10) years.
     1.7 “Effective Date” means October 1, 2006.
     1.8 “Final Average Salary” means the Executive’s average annual base salary
for the three year period ending at Executive’s Normal Retirement Date.
     1.9 “Good Reason” shall mean any of the following events:
     (i) Executive is assigned any duties and/or responsibilities that, in
Executive’s reasonable determination, are inconsistent with or constitute a
demotion or reduction in the Executive’s position, duties, responsibilities or
status as such existed at the time of the Change in Control or with his
reporting responsibilities or titles with the Bank in effect at such time,
regardless of Executive’s resulting position; or
     (ii) Executive’s annual base salary rate is reduced below the annual amount
in effect as of the effective date of a Change in Control or as the same shall
have been increased from time to time following such effective date; or
     (iii) Executive’s life insurance, medical or hospitalization insurance,
disability insurance, stock options plans, stock purchase plans, deferred
compensation plans, management retention plans, retirement plans or similar
plans or benefits being provided by the Bank to the Executive as of the
effective date of the Change in Control are reduced in their level, scope or
coverage, or any such insurance, plans or benefits are eliminated, unless such
reduction or elimination applies proportionately to all salaried employees of
the Bank who participated in such benefits prior to such Change in Control; or
     (iv) Executive is transferred to a location which is more than 15 miles
from his current principal work location without the Executive’s express written
consent.
     1.10 “Normal Retirement Age” means age sixty-five (65).
     1.11 “Normal Retirement Date” means the date of the Executive’s Termination
of Employment on or after the Executive reaches Normal Retirement Age, other
than a Termination of Employment due to the Executive’s death or due to a
Termination for Cause.
     1.12 “Person” means an individual, corporation, partnership, trust,
association, joint venture, pool, syndicate, sole proprietorship, unincorporated
organization or other entity.
     1.13 “Plan Administrator” means the plan administrator described in
Article 8.
     1.14 “Plan Year” means a twelve-month period commencing on January 1, and
ending on December 31 of each year. The initial Plan Year shall commence on the
Effective Date of this Agreement and end on December 31 of the year in which
occurs the Effective Date.
     1.15 “Regulatory Body” refers to The Office of the Comptroller of the
Currency (OCC), the Board of Governors of the Federal Reserve System (FRB), the
Federal Deposit Insurance Corporation (FDIC), and the Office of Thrift
Supervision (OTS), also known as “the agencies”.

3



--------------------------------------------------------------------------------



 



     1.16 “Termination for Cause” and “Cause” shall have the same definition
specified in any effective severance or employment agreement existing on the
date hereof or hereafter entered into between the Executive and the Bank. If the
Executive is not a party to a severance or employment agreement containing a
definition of termination for cause, Termination for Cause means the Bank
terminates the Executive’s employment because of:
     (a) the Executive’s gross negligence or gross neglect of duties or
intentional and material failure to perform stated duties after written notice
thereof, or
     (b) disloyalty or dishonesty by the Executive in the performance of his
duties, or a breach of the Executive’s fiduciary duties for personal profit, in
any case whether in his capacity as a director or officer, or
     (c) intentional wrongful damage by the Executive to the business or
property of the Bank or its affiliates, including without limitation the
reputation of the Bank, which in the judgment of the Bank causes material harm
to the Bank or affiliates, or
     (d) a willful violation by the Executive of any applicable law or
significant policy of the Bank or an affiliate that, in the Bank’s judgment,
results in an adverse effect on the Bank or the affiliate, regardless of whether
the violation leads to criminal prosecution or conviction. For purposes of this
Agreement, applicable laws include any statute, rule, regulatory order,
statement of policy, or final cease-and-desist order of any governmental agency
or body having regulatory authority over the Bank, or
     (e) the occurrence of any event that results in the Executive being
excluded from coverage, or having coverage limited for the Executive as compared
to other executives of the Bank, under the Bank’s blanket bond or other fidelity
or insurance policy covering its directors, officers, or employees, or
     (f) the Executive is removed from office or permanently prohibited from
participating in the Bank’s affairs by an order issued under section 8(e) (4) or
section 8(g) (1) of the Federal Deposit Insurance Act, 12 U.S.C. 1818(e) (4) or
(g)(1), or
     (g) conviction of the Executive for or plea of nolo contendere to a felony
or conviction of or plea of nolo contendere to a misdemeanor involving moral
turpitude, or the actual incarceration of the Executive for 45 consecutive days
or more.
     1.17 “Termination of Employment” with the Employer means that the Executive
shall have ceased to be employed by the Employer for any reason whatsoever,
excepting a leave of absence approved by the Employer. For purposes of this
Agreement, if there is a dispute over the employment status of the Executive or
the date of termination of the Executive’s employment, the Employer shall have
the sole and absolute right to decide the dispute.

4



--------------------------------------------------------------------------------



 



ARTICLE 2
RETIREMENT BENEFITS
     2.1 Normal Retirement Benefit. Upon the Executive’s Termination of
Employment on or after Normal Retirement Age for reason other than death, the
Executive shall be eligible to receive the benefit described in this Section 2.1
in lieu of any other benefit under Article 2 of this Agreement provided no
Change in Control benefit or Termination benefit has been paid as specified in
Section 2.6.

  2.1.1.   Amount of Benefit. The amount of the annual benefit shall be equal to
the following:

  (a)   Fixed Benefit. The annual benefit under this Section 2.1(a) is an amount
equal to the benefit detailed on Schedule A payable annually for fifteen
(15) years commencing upon the first month after attaining age 65.     (b)  
Variable Benefit. Variable Benefit. The variable benefit under this Section 2.1
(b) is an amount equal to seventy percent (70%) of the Executive’s Final Average
Salary, less the Fixed Benefit detailed on Schedule A, payable annually for
fifteen (15) years commencing upon the first month after attaining age 65. If
the benefit due under this Section 2.1 (b) is less than zero (0), then no
benefit is payable under this Section 2.1 (b).

  2.1.2.   Payment of Benefit. The Employer shall pay the aggregate annual
benefit described in Section 2.1.1 to the Executive over the remaining term in
twelve (12) equal monthly installments payable on the first day of each month,
beginning with the month after the Executive’s Normal Retirement Date.

     2.2 Early Retirement Benefit. Upon the Executive’s Early Retirement Date,
the Executive shall be eligible to receive the benefit described in this
Section 2.2 in lieu of any other benefit under Article 2 of this Agreement.

  2.2.1.   Amount of Benefit. The annual benefit under this Section 2.2 is an
amount equal to the Accrual Balance earned as of the last day of the Plan Year
immediately preceding the Executive’s Early Retirement Date.     2.2.2.  
Payment of Benefit. The Employer shall pay the early retirement benefit to the
Executive over fifteen (15) years in twelve (12) equal monthly installments
payable annually on the first day of each month, beginning with the month after
the Executive reaches his Normal Retirement Age.

     2.3 Disability Benefit. Upon the Executive’s Termination of Employment due
to a Disability before reaching Normal Retirement Age, the Executive shall be
eligible to receive the benefit described in this Section 2.3 in lieu of any
other benefit under this Agreement.

  2.3.1.   Amount of Benefit. The annual benefit under this Section 2.3 is an
amount equal to the Accrual Balance earned as of the last day of the Plan Year

5



--------------------------------------------------------------------------------



 



      immediately preceding the effective date of the Executive’s Termination of
Employment.

  2.3.2.   Payment of Benefit. The Employer shall pay the Disability benefit to
the Executive over fifteen (15) years in twelve (12) equal monthly installments
payable on the first day of each month, beginning with the month after the
Executive’s Normal Retirement Age.

     2.4 Change in Control Benefit. If, within twenty-four (24) months after a
Change in Control, the Employer terminates the Executive’s employment other than
for Cause or as described in Section 5.2 hereof or if the Executive terminates
employment for Good Reason, the Executive shall be eligible to receive the
benefit described in this Section 2.4 instead of any other benefit under
Article 2 of this Agreement.

  2.41   Amount of Benefit. The annual benefit under this Section 2.4 is an
amount equal to seventy percent (70%) of the Executive’s final annual salary at
the Executive’s Termination of Employment, or the benefit detailed on
Schedule A, whichever is greater, payable annually for fifteen (15) years
commencing as of the last day of the Plan Month preceding the effective date of
the Executive’s Termination of Employment.

  2.41.1   Payment of Benefit. The Employer shall pay the Change in Control
benefit under Section 2.4 of this Agreement to the Executive over fifteen
(15) years in twelve (12) equal monthly installments payable on the first day of
each month, beginning with the month after the Executive’s Termination of
Employment.     2.41.2   Change in Control Payout of Normal Retirement Benefit,
Early Retirement Benefit, or Disability Benefit Being Paid to the Executive at
the Time of a Change in Control. If a Change in Control occurs at any time
during the period in which the Executive is receiving payment of the benefit
under Section 2.1, 2.2, or 2.3, the Employer shall pay the remaining benefits
due to the Executive under the applicable section to the Executive in a single
lump sum payment within thirty (30) days after the Change in Control.

     2.5 Termination Benefit. Upon the Executive’s Termination without Cause by
the Employer, the Executive shall be eligible to receive the benefit described
in this Section 2.5 in lieu of any other benefit under Article 2 of this
Agreement.

  2.5.1   Amount of Benefit. The annual benefit under this Section 2.5 is an
amount equal to the benefit detailed on Schedule A payable annually for fifteen
(15) years commencing upon the first month after attaining age 65.

  2.5.2   Payment of Benefit. The Employer shall pay the benefit under this
Section 2.5 to the Executive over fifteen (15) years in twelve (12) equal
monthly installments payable annually on the first day of each month,

6



--------------------------------------------------------------------------------



 



      beginning with the month after the Executive reaches his Normal Retirement
Age.

     2.6 Petition for Lump Sum Payment of Benefit. If the Executive is entitled
to a benefit under Section 2.1, Section 2.2, Section 2.3, Section 2.4 or
Section 2.5, the Executive may petition the Board of Directors of the Employer
to have the Present Value of the Benefit, determined as of the date the
Executive becomes entitled to a benefit under Section 2.1, Section 2.2,
Section 2.3, Section 2.4 or Section 2.5, as applicable, paid to the Executive in
a single lump sum. The Board of Directors of the Employer may, in its sole and
absolute discretion, pay the Present Value of the Benefit to the Executive in a
single lump sum. If the Present Value of the Benefit is paid to the Executive in
a single lump sum, the Employer shall have no further obligations under this
Agreement.
     2.7 Excess Parachute Payment. If the Executive receives the payment
pursuant to Section 2.4 and acceleration of benefits under any other benefit,
compensation, or incentive plan or arrangement with the Bank or its parent
corporation (collectively, the “Total Benefits”), and if any part of the Total
Benefits is subject to an excise tax under Section 280G and Section 4999 of the
Code (the “Excise Tax”), the Bank shall pay to the Executive the following
additional amounts, consisting of (x) a payment equal to the Excise Tax payable
by the Executive under section 4999 on the Total Benefits (the “Excise Tax
Payment”) and (y) a payment equal to the amount necessary to provide the Excise
Tax Payment net of all income, payroll, and excise taxes. Together, the
additional amounts described in clauses (x) and (y) are referred to in this
Agreement as the “Gross-Up Payment Amount.” Payment of the Gross-Up Payment
Amount shall be made in addition to the amount set forth in Section 2.4 above.
     2.8 Total Benefits Subject to Excise Tax.  For purposes of determining
whether any of the Total Benefits will be subject to the Excise Tax and for
purposes of determining the amount of the Excise Tax, any other payments or
benefits received or to be received by the Executive in connection with a Change
in Control or the Executive’s termination of employment following a Change in
Control (whether under the terms of this Agreement or any other agreement or any
other benefit plan or arrangement with the Bank or its parent corporation) shall
be treated as “parachute payments” within the meaning of section 280G(b)(2) of
the Code, and all “excess parachute payments” within the meaning of section
280G(b)(1) shall be treated as subject to the Excise Tax, unless in the opinion
of the certified public accounting firm that is retained by the Bank as of the
date immediately before the Change in Control (the “Accounting Firm”), such
other payments or benefits do not constitute (in whole or in part) parachute
payments, or such excess parachute payments represent (in whole or in part)
reasonable compensation for services actually rendered within the meaning of
section 280G(b)(4) of the Code in excess of the “base amount” (as defined in
section 280G(b)(3) of the Code), or are otherwise not subject to the Excise Tax.
The value of any noncash benefits or any deferred payment or benefit shall be
determined by the Accounting Firm in accordance with the principles of sections
280G(d)(3) and (4) of the Code. 
     2.9 Gross Up Payment Amount. For purposes of determining the Gross-Up
Payment Amount, the Executive shall be deemed to pay federal income taxes at the
highest marginal rate of federal income taxation in the calendar years in which
the Gross-Up Payment Amount is to be made and state and local income taxes at
the highest marginal rate of taxation in the state and locality of the
Executive’s residence on the date of termination of employment, net of the

7



--------------------------------------------------------------------------------



 



reduction in federal income taxes that can be obtained from deduction of such
state and local taxes (calculated by assuming that any reduction under section
68 of the Code in the amount of itemized deductions allowable to the Executive
applies first to reduce the amount of such state and local income taxes that
would otherwise be deductible by the Executive, and applicable federal FICA and
Medicare withholding taxes).
     2.10 Determination by Accounting Firm. All determinations required to be
made under Section 2.7, Section 2.8 and Section 2.9, including whether and when
a Gross-Up Payment Amount is required, the amount of the Gross-Up Payment Amount
and the assumptions to be used to arrive at the determination (collectively, the
“Determination”), shall be made by the Accounting Firm, which shall provide
detailed supporting calculations both to the Bank and the Executive within 15
business days after receipt of notice from the Bank or the Executive that there
has been a Gross-Up Payment Amount, or such earlier time as is requested by the
Bank. All fees and expenses of the Accounting Firm shall be borne solely by the
Bank. The Bank shall enter into any reasonable agreement requested by the
Accounting Firm in connection with the performance of its services hereunder. If
the Accounting Firm determines that no Excise Tax is payable by the Executive,
the Accounting Firm shall furnish the Executive with a written opinion to that
effect, and to the effect that failure to report an Excise Tax, if any, on the
Executive’s applicable federal income tax return will not result in the
imposition of a negligence or similar penalty.  The Determination by the
Accounting Firm shall be binding on the Bank and the Executive. If, after a
Determination by the Accounting Firm, the Executive is required to make a
payment of additional Excise Tax (“Underpayment”), the Accounting Firm shall
determine the amount of the Underpayment that has occurred. The Underpayment
(together with interest at the rate provided in section 1274(d)(2)(B) of the
Code) shall be paid promptly by the Bank to or for the benefit of the Executive.
If the Gross-Up Payment Amount exceeds the amount necessary to reimburse the
Executive for his Excise Tax (“Overpayment”), the Accounting Firm shall
determine the amount of the Overpayment that has been made. The Overpayment
(together with interest at the rate provided in section 1274(d)(2)(B) of the
Code) shall be paid promptly by the Executive to or for the benefit of the Bank.
Provided that his expenses are reimbursed by the Bank, the Executive shall
cooperate with any reasonable requests by the Bank in any contests or disputes
with the Internal Revenue Service relating to the Excise Tax.  If the Accounting
Firm is serving as accountant or auditor for the individual, entity, or group
effecting the Change in Control, the Executive, in his sole discretion, may
appoint another nationally recognized public accounting firm to make the
Determinations required hereunder (in which case the term “Accounting Firm” as
used in this Agreement shall be deemed to refer to the accounting firm appointed
by the Executive under this Section).
     2.11 Contradiction in Terms of Agreement and Schedule A. If there is a
contradiction in the terms of this Agreement and Schedule A attached hereto
concerning the actual amount of a particular benefit amount due the Executive
under Sections 2.2, 2.3, 2.4 or 2.5 hereof, then the actual amount of the
benefit set forth in the Agreement shall control.
     2.12 One Benefit Only. Despite any contrary provision of this Agreement,
the Executive and Beneficiary are entitled to one benefit only under Article 2
of this Agreement, which shall be determined by the first event to occur that is
dealt with by Article 2 of this Agreement. Subsequent occurrence of events dealt
with by this Article 2 shall not entitle the Executive or the Executive’s
Beneficiary to other or additional benefits under Article 2.

8



--------------------------------------------------------------------------------



 



     2.13 Savings Clause Relating to Compliance with Code Section 409A. Despite
any contrary provision of this Agreement, if when the Executive’s employment
terminates the Executive is a specified employee, as defined in Code section
409A, and if any payments under Article 2 of this Agreement will result in
additional tax or interest to the Executive because of section 409A, the
Executive will not be entitled to the payments under Article 2 until the
earliest of (a) the date that is at least six months after termination of the
Executive’s employment for reasons other than the Executive’s death, (b) the
date of the Executive’s death, or (c) any earlier date that does not result in
additional tax or interest to the Executive under section 409A. If any provision
of this Agreement would subject the Executive to additional tax or interest
under section 409A, the Bank shall reform the provision. However, the Bank shall
maintain to the maximum extent practicable the original intent of the applicable
provision without subjecting the Executive to additional tax or interest, and
the Bank shall not be required to incur any additional compensation expense as a
result of the reformed provision. References in this Agreement to Code section
409A include rules, regulations, and guidance of general application issued by
the Department of the Treasury under Code section 409A.
3
DEATH BENEFITS
     3.1 Death During Active Service. If the Executive dies while employed by
the Employer, instead of any benefits payable under Article 2 of this Agreement
the Employer shall pay to the Executive’s Beneficiary the present value of the
amount necessary to provide the full benefit described in section 2.1.1 and
identified on Schedule A. The Employer shall pay the death benefit under this
Section 3.1 within thirty (30) days after the Executive’s death.
     3.2 Death During Benefit Period. If the Executive dies after benefit
payments under Article 2 of this Agreement commences but before receiving all
such payments, or if the Executive is entitled to benefit payments under
Article 2 but dies before payments commence, the remaining Accrual Balance shall
be payable to the Executive’s Beneficiary in accordance with the applicable
payment provisions of Article 2, until fully disbursed. Payments shall be made
in the same amounts they would have been made to the Executive had the Executive
survived.
4
BENEFICIARIES
     4.1 Beneficiary Designations. The Executive shall have the right to
designate at any time a Beneficiary to receive any benefits payable under this
Agreement upon the death of the Executive. The Beneficiary designated under this
Agreement may be the same as or different from the beneficiary designation under
any other benefit plan of the Employer in which the Executive participates.
     4.2 Beneficiary Designation: Change. The Executive shall designate a
Beneficiary by completing and signing the Beneficiary Designation Form and
delivering it to the Plan Administrator or its designated agent. The Executive’s
Beneficiary designation shall be deemed automatically revoked if the Beneficiary
predeceases the Executive or if the Executive names a spouse as Beneficiary and
the marriage is subsequently dissolved. The Executive shall have the right to
change a Beneficiary by completing, signing, and otherwise complying with the
terms of the Beneficiary Designation Form and the Plan Administrator’s rules and
procedures, as in effect

9



--------------------------------------------------------------------------------



 



from time to time. Upon the acceptance by the Plan Administrator of a new
Beneficiary Designation Form, all Beneficiary designations previously filed
shall be cancelled. The Plan Administrator shall be entitled to rely on the last
Beneficiary Designation Form filed by the Executive and accepted by the Plan
Administrator before the Executive’s death.
     4.3 Acknowledgment. No designation or change in designation of a
Beneficiary shall be effective until received in writing by the Plan
Administrator or its designated agent.
     4.4 No Beneficiary Designation. If the Executive dies without a valid
beneficiary designation, or if all designated Beneficiaries predecease the
Executive, then the Executive’s spouse shall be the designated Beneficiary. If
the Executive has no surviving spouse, the benefits shall be distributed to the
personal representative of the Executive’s estate.
     4.5 Facility of Payment. If a benefit is payable to a minor, to a person
declared incapacitated, or to a person incapable of handling the disposition of
his or her property, the Employer may pay such benefit to the guardian, legal
representative, or person having the care or custody of the minor, incapacitated
person, or incapable person. The Employer may require proof of incapacity,
minority, or guardianship as it may deem appropriate before distribution of the
benefit. Distribution shall completely discharge the Employer from all liability
for the benefit.
5
GENERAL LIMITATIONS
     5.1 Termination for Cause. If the Executive experiences a Termination of
Employment which is a Termination for Cause, notwithstanding any provision of
this Agreement to the contrary, this Agreement and the Employer’s obligations
under this Agreement shall terminate as of the effective date of the Termination
for Cause.
     5.2 Suicide or Misstatement No benefits shall be paid under this Agreement
if the Executive commits suicide within two years after the Effective Date of
this Agreement or if the Executive makes any material misstatement of fact on
any application for life insurance purchased by the Bank.
     5.3 Removal. Despite any contrary provision of this Agreement, if the
Executive is removed from office or permanently prohibited from participating in
the Bank’s affairs by an order issued under section 8(e) (4) or (g) (1) of the
Federal Deposit Insurance Act, 12 U.S.C. 1818(e) (4) or (g) (1), all obligations
of the Bank under this Agreement shall terminate as of the effective date of the
order.
     5.4 Default Despite any contrary provision of this Agreement, if the Bank
is in “default” or “in danger of default”, as those terms are defined in of
section 3(x) of the Federal Deposit Insurance Act, 12 U.S.C. 1813(x), all
obligations under this Agreement shall terminate.
     5.5 FDIC Open-Bank Assistance. All obligations under this Agreement shall
be terminated, except to the extent determined that continuation of the contract
is necessary for the continued operation of the Bank, at the time the Federal
Deposit Insurance Corporation enters into an agreement to provide assistance to
or on behalf of the Bank under the authority contained in section 13(c) of the
Federal Deposit Insurance Act. 12 U.S.C. 1823(c).

10



--------------------------------------------------------------------------------



 



6
CLAIMS AND REVIEW PROCEDURES
     6.1 Claims Procedure. A person or beneficiary (a “claimant”) who has not
received benefits under the Agreement that he or she believes should be paid
shall make a claim for such benefits as follows –

  6.1.1   Initiation — Written Claim. The claimant initiates a claim by
submitting to the Employer a written claim for the benefits. If the claim
relates to the contents of a notice received by the claimant, the claim must be
made within 60 days after the notice was received by the claimant. All other
claims must be made within 180 days after the date of the event that caused the
claim to arise. The claim must state with particularity the determination
desired by the claimant.

  6.1.2   Timing of Employer Response. The Employer shall respond to such
claimant within ninety (90) days after receiving the claim. If the Employer
determines that special circumstances require additional time for processing the
claim, the Employer can extend the response period by an additional ninety
(90) days by notifying the claimant in writing, prior to the end of the initial
ninety (90)-day period, that an additional period is required. The notice of
extension must set forth the special circumstances and the date by which the
Employer expects to render its decision.

  6.1.3   Notice of Decision. If the Employer denies part or all of the claim,
the Employer shall notify the claimant in writing of such denial. The Employer
shall write the notification in a manner calculated to be understood by the
claimant. The notification shall set forth:

  6.1.3.1   The specific reasons for the denial,     6.1.3.2   A reference to
the specific provisions of the Agreement on which the denial is based,    
6.1.3.3   A description of any additional information or material necessary for
the claimant to perfect the claim and an explanation of why it is needed,    
6.1.3.4   An explanation of the Agreement’s review procedures and the time
limits applicable to such procedures, and     6.1.3.5   A statement of the
claimant’s right to bring a civil action under ERISA section 502(a) following an
adverse benefit determination on review.

     6.2 Review Procedure. If the Employer denies part or all of the claim, the
claimant shall have the opportunity for a full and fair review by the Employer
of the denial, as follows

11



--------------------------------------------------------------------------------



 



  6.2.1   Initiation — Written Request. To initiate the review, the claimant,
within 60 days after receiving the Employer’s notice of denial, must file with
the Employer a written request for review.     6.2.2   Additional Submissions —
Information Access. The claimant shall then have the opportunity to submit
written comments, documents, records and other information relating to the
claim. The Employer shall also provide the claimant, upon request and free of
charge, reasonable access to, and copies of, all documents, records and other
information relevant (as defined in applicable ERISA regulations) to the
claimant’s claim for benefits.     6.2.3   Considerations on Review. In
considering the review, the Employer shall take into account all materials and
information the claimant submits relating to the claim, without regard to
whether such information was submitted or considered in the initial benefit
determination.     6.2.4   Timing of Employer Response. The Employer shall
respond in writing to such claimant within sixty (60) days after receiving the
request for review. If the Employer determines that special circumstances
require additional time for processing the claim, the Employer can extend the
response period by an additional sixty (60) days by notifying the claimant in
writing, prior to the end of the initial sixty (60)-day period, that an
additional period is required. The notice of extension must set forth the
special circumstances and the date by which the Employer expects to render its
decision.     6.2.5   Notice of Decision. The Employer shall notify the claimant
in writing of its decision on review. The Employer shall write the notification
in a manner calculated to be understood by the claimant. The notification shall
set forth –

  6.2.5.1   The specific reasons for the denial,     6.2.5.2   A reference to
the specific provisions of the Agreement on which the denial is based,    
6.2.5.3   A statement that the claimant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, all documents, records and
other information relevant (as defined in applicable ERISA regulations) to the
claimant’s claim for benefits, and     6.2.5.4   A statement of the claimant’s
right to bring a civil action under ERISA Section 502(a).

7
MISCELLANEOUS
     7.1 Amendments and Termination. Subject to Section 7.13 of this Agreement,
(a) this Agreement may be amended solely by a written agreement signed by the
Employer and by the Executive, and (b) except for termination occurring under
Article 5, this Agreement may be

12



--------------------------------------------------------------------------------



 



terminated solely by a written agreement signed by the Employer and by the
Executive.
     7.2 Binding Effect. This Agreement shall bind the Executive and the
Employer and their beneficiaries, survivors, executors, successors,
administrators, and transferees.
     7.3 No Guarantee of Employment. This Agreement is not an employment policy
or contract. It does not give the Executive the right to remain an employee of
the Employer, nor does it interfere with the Employer’s right to discharge the
Executive. It also does not require the Executive to remain an employee nor
interfere with the Executive’s right to terminate employment at any time.
     7.4 Non-Transferability. Benefits under this Agreement cannot be sold,
transferred, assigned, pledged, attached, or encumbered in any manner.
     7.5 Tax Withholding. The Employer shall withhold any taxes that are
required to be withheld from the benefits provided under this Agreement.
     7.6 Applicable Law. Except to the extent preempted by the laws of the
United States of America, the validity, interpretation, construction, and
performance of this Agreement shall be governed by and construed in accordance
with the laws of the State of North Carolina, without giving effect to the
principles of conflict of laws of such state.
     7.7 Unfunded Arrangement. The Executive and the Executive’s Beneficiary are
general unsecured creditors of the Employer for the payment of benefits under
this Agreement. The benefits represent the mere promise by the Employer to pay
such benefits. The rights to benefits are not subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
attachment, or garnishment by creditors. Any insurance on the Executive’s life
is a general asset of the Employer to which the Executive and Beneficiary have
no preferred or secured claim.
     7.8 Severability. If any provision of this Agreement is held invalid, such
invalidity shall not affect any other provision of this Agreement, and each such
other provision shall continue in full force and effect to the full extent
consistent with law. If any provision of this Agreement is held invalid in part,
such invalidity shall not affect the remainder of the provision, and the
remainder of such provision together with all other provisions of this Agreement
shall continue in full force and effect to the full extent consistent with law.
     7.9 Headings. The headings of sections herein are included solely for
convenience of reference and shall not affect the meaning or interpretation of
any provision of this Agreement.
     7.10 Notices. All notices, requests, demands, and other communications
hereunder shall be in writing and shall be deemed to have been duly given if
delivered by hand or mailed, certified or registered mail, return receipt
requested, with postage prepaid. Unless otherwise changed by notice, notice
shall be properly addressed to the Executive if addressed to the address of the
Executive on the books and records of the Employer at the time of the delivery
of such notice, and properly addressed to the Employer if addressed to the Board
of Directors, at 1145 North Road Street, Elizabeth City, North Carolina 27909.

13



--------------------------------------------------------------------------------



 



     7.11 Entire Agreement. This Agreement constitutes the entire agreement
between the Employer and the Executive concerning the subject matter hereof. No
rights are granted to the Executive under this Agreement other than those
specifically set forth herein.
     7.12 Payment of Legal Fees. In the event litigation ensues between the
parties concerning the enforcement of the obligations of the parties under this
Agreement, the Employer shall pay all costs and expenses in connection with such
litigation until such time as a final determination (excluding any appeals) is
made with respect to the litigation. If the Employer prevails on the substantive
merits of the each material claim in dispute in such litigation, the Employer
shall be entitled to receive from the Executive all reasonable costs and
expenses, including without limitation attorneys’ fees, incurred by the Employer
on behalf of the Executive in connection with such litigation, and the Executive
shall pay such costs and expenses to the Employer promptly upon demand by the
Employer.
     7.13 Termination or Modification of Agreement Because of Changes in Law,
Rules or Regulations. The Employer is entering into this Agreement on the
assumption that certain existing tax laws, rules, and regulations will continue
in effect in their current form. If that assumption materially changes and the
change has a material detrimental effect on this Agreement, then the Employer
reserves the right to terminate or modify this Agreement accordingly, subject to
the written consent of the Executive, which shall not be unreasonably withheld.
This Section 7.13 shall become null and void effective immediately if a Change
in Control occurs.
8
ADMINISTRATION OF AGREEMENT
     8.1 Plan Administrator Duties. This Agreement shall be administered by a
Plan Administrator consisting of the Board of Directors of the Employer or such
committee or person(s) as the Board of Directors of the Employer shall appoint.
In accordance with the rules applicable for companies listed on the Nasdaq Stock
Market and the Employer’s corporate governance procedures, the Executive shall
not serve as a member of the Plan Administrator. The Plan Administrator shall
also have the discretion and authority to (a) make, amend, interpret, and
enforce all appropriate rules and regulations for the administration of this
Agreement and (b) decide or resolve any and all questions, including
interpretations of this Agreement, as may arise in connection with the
Agreement.
     8.2 Agents. In the administration of this Agreement, the Plan Administrator
may employ agents and delegate to them such administrative duties as it sees fit
(including acting through a duly appointed representative) and may from time to
time consult with counsel, who may be counsel to the Employer.
     8.3 Binding Effect of Decisions. The decision or action of the Plan
Administrator with respect to any question arising out of or in connection with
the administration, interpretation, and application of the Agreement and the
rules and regulations promulgated hereunder shall be final and conclusive and
binding upon all persons having any interest in the Agreement. No Executive or
Beneficiary shall be deemed to have any right, vested or nonvested, regarding
the continued use of any previously adopted assumptions, including but not
limited to the discount rate and calculation method described in Section 1.1.

14



--------------------------------------------------------------------------------



 



     8.4 Indemnity of Plan Administrator. The Plan Administrator shall not be
liable to any person for any action taken or omitted in connection with the
interpretation and administration of this Agreement, unless such action or
omission is attributable to the willful misconduct of the Plan Administrator or
any of its members. The Employer shall indemnify and hold harmless the members
of the Plan Administrator against any and all claims, losses, damages, expenses,
or liabilities arising from any action or failure to act with respect to this
Agreement, except in the case of willful misconduct by the Plan Administrator or
any of its members.
     8.5 Employer Information. To enable the Plan Administrator to perform its
functions, the Employer shall supply full and timely information to the Plan
Administrator on all matters relating to the date and circumstances of the
retirement, Disability, death, or Termination of Employment of the Executive and
such other pertinent information as the Plan Administrator may reasonably
require.
     IN WITNESS WHEREOF, the Executive and a duly authorized Executive of the
Company and the Bank have signed this Agreement as of the date first written
above.

         
THE EXECUTIVE:
  THE BANK:    
 
  Gateway Bank & Trust Co.    
 
       
/s/ D. Ben Berry
 
D. Ben Berry
  By: /s/ David R. Twiddy
 

Its: President    



15



--------------------------------------------------------------------------------



 



BENEFICIARY DESIGNATION
SALARY CONTINUATION AGREEMENT
     I,                     ., designate the following as beneficiary of any
death benefits under this Salary Continuation Agreement –

             
 
  Primary:                  
 
          .       
 
           
 
  Contingent:                  
 
             

     Note: To name a trust as beneficiary, please provide the name of the
trustee(s) and the exact name and date of the trust agreement.
     I understand that I may change these beneficiary designations by filing a
new written designation with the Employer. I further understand that the
designations will be automatically revoked if the beneficiary predeceases me, or
if I have named my spouse as beneficiary and our marriage is subsequently
dissolved.

             
 
  Signature:        
 
     
 
Daniel Berry    
 
                Date:                                        , 2006

 
                Accepted by the Employer this                      day of
                                        , 2006.
 
           
 
  By:        
 
     
 
   
 
           
 
  Print Name:    
 
     
 
   
 
           
 
  Title:        
 
     
 
   

16



--------------------------------------------------------------------------------



 



SCHEDULE A

                                                                             
Termination                                             without           Change
in                                 Cause   Disability   Control                
                annual   annual   Annual                                 benefit
  benefit   Benefit                 Plan Year   Annual   payable at   payable at
  Payable at                 ending   Retirement   Normal   Normal   Normal    
      Premature Plan   December   Fixed   Retirement   Retirement   Retirement  
Accrual   Death Year   31,   Benefit   Age   Age   Age   Balance   Benefit  
1
    2006       367,500       651,282       0       651,282       60,777      
2,936,040  
2
    2007       384,038       651,282       30,824       651,282       321,824  
    3,104,862  
3
    2008       401,319       651,282       58,760       651,282       613,484  
    3,283,392  
4
    2009       419,379       651,282       89,886       651,282       938,461  
    3,472,187  
5
    2010       438,251       651,282       124,483       651,282       1,299,674
      3,671,837  
6
    2011       457,972       651,282       162,852       651,282       1,700,266
      3,882,968  
7
    2012       478,581       651,282       205,317       651,282       2,143,631
      4,106,239  
8
    2013       500,117       651,282       252,229       651,282       2,633,421
      4,342,348  
9
    2014       522,622       651,282       303,965       651,282       3,173,573
      4,592,033  
10
    2015       546,140       651,282       360,931       651,282       3,768,327
      4,856,074  
11
    2016       570,716       651,282       423,564       651,282       4,422,247
      5,135,299  
12
    2017       596,398       651,282       492,334       651,282       5,140,247
      5,430,578  
13
    2018       623,236       651,282       567,748       651,282       5,927,613
      5,742,837  
 
  1-Dec     651,282                                       6,073,050  

17